Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-48, are pending in this application.
Claims 1-31, are none-elected.
Restriction
37 CFR 1.135(a) specifies that an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period. The response by applicant filed 6/27/22, is not a complete and proper reply to the restriction requirement mailed 4/28/22. Under election of species in the restriction, section 7, applicant is required to select a single representative of each variable in the elected species and identified them in the species.  Applicant fails to meet this requirement. However, the above is a warning only.
In the elected species the Examiner assumed R1 and R2 are H, X is C2-alkylene, A is triazole, B is C4-alkylene, C is a bond and D is C5-alkyl. 
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate. Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 32-48, are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use (asserted utility) that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of the compounds in claims 32-48, is improper because, the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 1) the alternatives in formula I, have materially different designs (molecules), particularly the definitions each are independently defined by classes of compounds instead of specific compounds or molecules. 
2) The single structural element shared by the compounds is  
    PNG
    media_image1.png
    82
    71
    media_image1.png
    Greyscale
.  However, according to the specification the structure does not have the asserted utilities. Therefore, the Markush grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use (asserted utility).
The search was stopped because the elected species is obvious from a prior art. However, the search was extended to include R1 and R2 are H, X is alkylene, A is triazole, B is alkylene, C is a bond and D is H or alkyl. See sect. 2(III) of the restriction. The remaining non-elected species are held withdrawn from further consideration.
 “If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” 
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-48, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to disclose how to make the compounds.  While some analogs of FTP20 are known in the art the specification fails to disclose how to modify known procedures to make all the compounds within the scope of the claims. There is no incorporation-by-reference any publication where the process can be found.
 “A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claims is not enabled without undue experimentation for the following reasons:
Claims 32-48, cite prevention. Prevention implies the disease has not occurred. The specification fails to disclose how to identify “normal” patients who are susceptible to steatohepatitis and the treatment regimen that would prevent its occurrence. There is no evidence in the specification that established correlation between the specification disclosure and prevention of the claimed diseases or conditions. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
Claim Rejections - 35 USC § 102
Claim(s) 32-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al., WO2016/0340321 A1 (effective date 5/18/15).
Hou et al., teach composition and salt of
  
    PNG
    media_image2.png
    177
    945
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    163
    1038
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    165
    1123
    media_image4.png
    Greyscale
 , 
    PNG
    media_image5.png
    166
    1186
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    179
    990
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    155
    1085
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    165
    1214
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    207
    1029
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    196
    1080
    media_image10.png
    Greyscale
 , 
    PNG
    media_image11.png
    176
    889
    media_image11.png
    Greyscale
 , 

useful for treating cancers, wherein R1 and R2 are H, X is C1-4-alkylene, A is triazole, B is alkylene, C is a bond and D is alkyl. See the attached abstract.
The claims cite intended use (claims 32-39) or inherent property (37-43) of the compounds. Under the US patent practice, intended use is not a limitation of a compound or product. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).  
Under the US patent practice, inherent property is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 32-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hou et al., WO2016/0340321 A1 (effective date 5/18/15).
Applicant claims the composition of the elected compound. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Hou et al., teach as set forth above under anticipatory rejection.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Hou et al., is the length of alkyl chain at position C, D and X.  Members of the same adjacent homolog series.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
 “[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) well-known knowledge of adjacent homolog series, and 2) the nature of the problems to be solved: applicant wanted to avoid the prior arts.
A "homologous series" is a series of compounds whose structures differ regularly by the successive addition of the same chemical group [in the instant CH2]. Members of the series are called "homologues." In re Wilder, 195 USPQ 426 (CCPA, 1977).  
“Whether invention exists over prior art . . . homologues is question to be decided in each case; patentability is not resolved conclusively even where unexpected or unobvious beneficial properties are established to exist in novel members of homologous series over prior art members, as circumstances of case may require consideration of other factors; mere difference in degree is not the marked superiority which ordinarily will remove unpatentability of adjacent homologues of old substances; reason for rule is that characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent members.” “It is immaterial that prior art homologue may not be recognized or known to be useful for same purpose or to possess same properties as claimed compound”. In re Henze, 85 USPQ 261 (CCPA, 1950).
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143. 
The claims cite intended use (claims 32-39) or inherent property (37-43) of the compounds. Under the US patent practice, intended use is not a limitation of a compound or product. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).  
Under the US patent practice, inherent property is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).
Having known as set forth above, one of ordinary skill would have known and be motivated to claim adjacent homologs of prior art’s compounds with reasonable expectation of success.  The choice of specific homologs is an obvious modification available for the preference of an artisan.
 Objection
Claims 32-48, are objected to for having non-elected inventions, and must be amended as set forth above.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, at 571-272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         July 7, 2022